Order, Supreme Court, New York County (Marcy S. Friedman, J.), entered March 8, 2006, which *474granted defendant Montefiore’s cross motion for summary judgment dismissing the complaint against it, unanimously affirmed, without costs.
Montefiore established its prima facie entitlement to summary dismissal (Alvarez v Prospect Hosp., 68 NY2d 320 [1986]) by submitting evidence demonstrating that it did not lease the premises where the decedent’s accident occurred. Plaintiff failed to raise any triable issues of fact, relying solely on inadmissible evidence, which cannot form the basis for denial of summary judgment (see Wertheimer v New York Prop. Ins. Underwriting Assn., 85 AD2d 540, 541 [1981]). Concur—Andrias, J.P, Friedman, Buckley, Sweeny and Catterson, JJ.